TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00270-CR


                             Ex parte Humberto Sanchez Bernal


              FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-DC-98-981216-A, THE HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Humberto Sanchez Bernal has filed a motion to dismiss his appeal.

The motion is signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant

the motion and dismiss the appeal. See id.



                                             __________________________________________
                                             Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Agreed Motion

Filed: November 16, 2018

Do Not Publish